DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 12/31/2021 without traverse of Group II, claims 3-10 for further examination. Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/06/2019 & 04/01/2021 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):


	
6.	Claims 3-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 3, line 6 recites the limitation “the zone”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the zone” as “a zone”. To correct this problem, amend line 6 to recite “a zone”.
As regards to	 claim 5, line 10 recites the limitation “the center line”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the center line” as “a center line”. To correct this problem, amend line 10 to recite “a center line”.
Claims 4-10 are rejected at least based on their dependency from claim 3.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 3-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anderhuber (US 2014/0329033 A1) hereinafter Anderhuber.
	As regards to claim 3, Anderhuber discloses a hot dip coating facility for controlling flow of liquid zinc 9 in a zinc pan 15 for hot-dip galvanization (abs; fig 1-9; clm 14), comprising:
transverse traveling wave magnetic field generators 3-8+13-14 and longitudinal traveling wave magnetic field generators 3-8+11-12, and a switch 30 for the traveling wave magnetic field generators 3-8+11-14 ([0049]-[0069]; fig 1-6; clm 14, 18 & 21-23); 
left, right, front and back (see fig 6-9) traveling wave magnetic field generators 3-8+11-14 are disposed above the surface 10 of the liquid zinc 9 on a left side, a right side, a front end (see fig 6-9) of the zinc pan 15 and a zone between a strip steel 16 and a furnace snout (see fig 6-9), respectively ([0049]-[0076]; fig 1-9; clm 14-23); 
the front traveling wave magnetic field generators 3-8+11 and the back traveling wave magnetic field generators 3-8+12 constitute the transverse traveling wave magnetic field generators 3-8+13-14 ([0049]-[0076]; fig 1-9; clm 14-23); 

As regards to claim 4, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the left traveling wave magnetic field generator 3-8+14 and the right traveling wave magnetic field generator 3-8+13 extend beyond the back traveling wave magnetic field generator 3-8+12 to the rear end of the zinc pan 15 ([0049]-[0076]; fig 1-9; clm 14-23). 
As regards to claim 5, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the front traveling wave magnetic field generators 3-8+11 comprise a first front traveling wave magnetic field generator 3-5+11 and a second front traveling wave magnetic field generator 6-8+11; the back traveling wave magnetic field generators 3-8+12 comprise a first back traveling wave magnetic field generator 3-5+12 and a second back traveling wave magnetic field generator 4-8+12; the left traveling wave magnetic field generators 3-8+14, the first front traveling wave magnetic field generator 3-5+11, the first back traveling wave magnetic field generator 3-5+12 are arranged in symmetry with the right traveling wave magnetic field generators 3-8+13, the second front traveling wave magnetic field generator 6-8+11, the second back traveling wave magnetic field generator 6-8+12 on both sides of the center line of the width of the strip steel 16 ([0049]-[0076]; fig 1-9; clm 14-23).
As regards to claim 6, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the first front traveling wave magnetic field generator 3-5+11 and the first back traveling wave magnetic field generator 3-5+12 excite the traveling wave 
As regards to claim 7, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the left traveling wave magnetic field generators 3-8+14 include a first left traveling wave magnetic field generator 3-5+14 and a second left traveling wave magnetic field generator 6-8+14; the right traveling wave magnetic field generators 3-8+13 include a first right traveling wave magnetic field generator 3-5+13 and a second right traveling wave magnetic field generator 6-8+13 ([0049]-[0079]; fig 1-9; clm 14-23). 
As regards to claim 8, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls energizing interval of the traveling wave magnetic field generators 3-8+11-14 to control alternately flowing of the liquid zinc 9 ([0047]; [0055]; [0069]; [0081]; fig 2-5; clm 23). 
As regards to claim 9, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls power supply frequency of the traveling wave magnetic field generators 3-
As regards to claim 10, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls power supply frequency of the traveling wave magnetic field generators 3-8+11-14 to be approximately between 50-100 Hz ([0047]-[0048]; [0055]; [0069]; [0081]; fig 2-5; clm 23).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717